DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0042], “the apparatus 51 also includes a bladder 53 and a piston 56 (see Figure 9)” should be corrected to “the apparatus 51 also includes a bladder 53 and a piston 56 (see Figure 10)” because the references refer to Figure 10.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
All instances of “the scale” should apparently be “the graduated scale” for consistency with its antecedent.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the distance between the distensible member and the graduated scale is in order to be considered adjacent.
	Claims 2-7 are rejected due their dependency on claim 1 and because they inherit and do not remedy the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Southworth (US 5935084 A).

With respect to claim 1, Southworth discloses an apparatus for measuring pressure of fluid in a shunt (see Col 2 lines 31-35, pressure measurement device adapted to measure intracranial pressure by coupling itself to an implantable shunt system), the apparatus comprising: 
a distensible member (see Col 4 lines 57-65, flexible member, Fig. 2 #26) arranged adjacent to (see Fig. 2, flexible member #26 is adjacent to scale #24) a graduated scale (see Col 4 lines 51-56, scale #24 with markings #22, Fig. 2), and both the distensible member and the scale comprising radiopaque markers (see Col. 7 lines 21-24, the flexible member is formed from a flexible material that can be elastic such as silicone which according to the instant application specification paragraph 0039 is radiopaque; and see Col 5 lines 27-38, the scale and markings can be formed by radiopaque metals or materials), 
wherein the distensible member and the scale are configured and arranged so that fluid in the shunt acts directly on distensible member and the distensible member is distensible in the direction of the scale (see Col 6, lines 23-30, the flexible member contracts as the fluid is compressed causing the position markings to move in one direction with respect to the scale marking), and 
[…].
Southworth does not specifically disclose the apparatus is attachable to, or incorporated into, the shunt at a location either at or upstream of a shunt valve forming part of the shunt. 
However, Southworth does teach in a different embodiment the apparatus is attachable to, or incorporated into, the shunt at a location either at or upstream of a shunt valve forming part of the shunt (see Col 7 lines 35-43, a pressure measurement device #10’ is coupled to a shunt system #50 with a valve mechanism #54 part of the shunt system; and see Fig. 5, the pressure measurement device #10’ is attached to the shunt system #50 upstream of the valve #54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the apparatus upstream of a shunt valve that forms part of the shunt as taught by Southworth because it would have allowed draining of fluid while avoiding over drainage conditions (see Col 7 lines 35-43).	

With respect to claim 2, all limitations of claim 1 apply in which a modified Southworth further teaches the distensible member is fabricated from a radiopaque material (see Col. 7 lines 21-24, the flexible member is formed from a flexible material that can be elastic such as silicone which according to the instant application specification paragraph 0039 is radiopaque).

With respect to claim 3, all limitations of claim 1 apply in which a modified Southworth further teaches the distensible member comprises distensible tubing (see Col 7 lines 47-52, the flexible member axially expands and contracts as the fluid volume changes and extends from an inner tube).

With respect to claim 4, all limitations of claim 1 apply in which a modified Southworth further teaches the fluid is cerebrospinal fluid (CSF) (see Col. 7 lines 38-40, CSF to pass through the shunt system).

With respect to claim 5, all limitations of claim 1 apply in which a modified Southworth further teaches the shunt is a ventricular shunt (see Col 2 lines 31-35, implantable shunt system which is considered a ventricular shunt due to cerebrospinal fluid being present in the ventricles of the brain).

With respect to claim 6, all limitations of claim 5 apply in which Southworth does not specifically disclose the ventricular shunt comprises a ventricular catheter and the apparatus is attachable to the ventricular catheter.
	However, Southworth does teach the ventricular shunt comprises a ventricular catheter (see Col. 1 lines 51-60, generally shunt systems are in communication with a ventricular catheter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ventricular catheter to the shunt system taught by Southworth because it would have allowed for the drainage of cerebrospinal fluid (CSF) (Southworth: see Col. 1 lines 51-60) and attach the apparatus to the ventricular catheter because it would have allowed the measurement of intracranial pressure (Southworth: see Col 2 lines 31-35).

With respect to claim 7, all limitations of claim 6 apply in which Southworth does not specifically disclose the graduated scale is located on the ventricular catheter.
	However, Southworth does teach in a different embodiment that the graduated scale is located on the ventricular catheter (see Col 8 lines 23-30 and Fig 9-10, an elongate member #108 is axially moveable and includes a position indicating member #11- that forms a scale in conjunction with a rod #112; and see Col 9 lines 43-45, at least one scale marking #150 is located on the rod).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a graduated scale on the ventricular catheter taught by Southworth because it would have allowed the markings to been seen via an imaging system (Southworth: see Col 9 lines 52-58) and been indicative of the volume of fluid present in the catheter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamasaki (US 20080249458 A1) which discloses a catheter with an intraventricular shunt used to relieve excess intracranial pressure by aspirating cerebrospinal fluid.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791